Case 1:19-cv-00067-JJM-LDA Document 7 Filed 02/26/19 Page 1 of 1 PageID #: 164




                       UNITED STATES DISTRICT COURT
                                     District of Rhode Island

     CLERK’S SUPPLEMENTAL CERTIFICATE OF THE RECORD ON APPEAL
                                             Case Information

 Case Caption: Jamhal Talib Abdullah Bey              vs. Nick Old Field, et al.

 District Court case number: 19-CV-00067-JJM          Court of Appeals case number: 19-01198


                                          Record Information

 Supplemental documents: Text Order dated 2/25/2019
 Document #       N/A
 Sealed documents:         Yes          No x
 If yes, document #

 Ex parte documents:       Yes          No x
 If yes, document #

                                              x
 Transcripts:              Yes          No
 If yes, document #

 Trial/Hearing exhibits:   Yes          No x
 If yes, description

                                               Certification

I, Hanorah Tyer-Witek, Clerk of the United States District Court for the District of Rhode Island, do
certify that the above annexed documents are to be included with the record on appeal in the above
referenced case.




                                                                  HANORAH TYER-WITEK
                                                                  Clerk of Court

Date: 02/25/2019                                                 /s/Nissheneyra Urizandi
                                                                 ________________________________
                                                                 Deputy Clerk

                       Reset Form                 Print Form                      Save
